DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-4 are also rejected due to their dependency on Claim 1.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “clapping” in claims 1 and 5 appears to be used by the claim to mean “clamp or hold securely,” while the accepted meaning is “to strike (two things, such as two flat, hard surfaces) together so as to produce a sharp percussive noise” 

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “stranding cage” in claims 1 and 5 appears to be used by the claim to mean “an auger,” while the accepted meaning is “a machine used for cable extrusion, twisting or winding.” The term is indefinite because the specification does not clearly redefine the term. Claims 2-4 are also rejected due to their dependency on Claim 1.

The term "petaloid" in claims 1-5 is a relative term which renders the claim indefinite.  The term "petaloid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The petals of flowers are highly varied in shape, meaning that a large range of shapes could be considered “petaloid” and not necessarily be of a similar shape. Claims 2-4 are also rejected due to their dependency on Claim 1.

The term "shape of a bud" in claims 1 and 5 is a relative term which renders the claim indefinite.  The term "shape of a bud" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The buds .

The term "open flower" in claims 1 and 5 is a relative term which renders the claim indefinite.  The term "open flower" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Opened flower possess a wide range of shapes and arrangements. These differing arrangements create a wide possibility for what the shape of an “open flower” can be interpreted to mean, making the term indefinite. Claims 2-4 are also rejected due to their dependency on Claim 1.

Claims 1 and 5 recites the limitation "the surface" in Claims page 4/11, line 2.  There is insufficient antecedent basis for this limitation in the claim. Multiple surfaces are recited prior to stating “the surface.” It is unclear to which surface the applicant is referring. Claims 2-4 are also rejected due to their dependency on Claim 1.

Claims 4 and 5 recites the limitation "the liquid pipe" in Claim 4, line 2.  There is insufficient antecedent basis for this limitation in the claim. No liquid pipe has been recited prior to use “the liquid pipe.” 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The claim as written requires the human body, specifically human tissue, by stating “the soft shaft is connected to a driving mechanism away from an anus” as well as “clapping an anus sphincter from inside and outside of the anus” (Emphasis added by examiner).  Claims 2-4 are also rejected due to their dependency on Claim 1.


Allowable Subject Matter
Claims 1 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejections under 35 U.S.C. 101 set forth in this Office action.
US 5000750 A (LeVeen, et al.), US 4182332 A (Delaney), US 20120289910 A1 (Shtul, et al.), US 5941860 A (Wheeler), US 3316912 A (Whitaker), US 2691373 A (Bried) and US 20180064526 A1 (Walzman).
LeVeen teaches an indwelling evacuator for feces comprising: a cylindrical main body; a stranding cage; wherein the stranding cage is disposed in the cylindrical main body, wherein a rear end of the stranding cage penetrates through a rear wall of the cylindrical main body.
LeVeen does not disclose the material of the shaft or joint connecting the flexible auger, petaloid blades or their associated parts for operation, or a drainage tube.
Delaney teaches an indwelling evacuator for feces comprising a plurality of petaloid movable blades disposed at a front end of the cylindrical main body, the petaloid movable blades are in the shape of a bud when the petaloid movable blades are closed and the petaloid movable blades are openable to form a shape of open flower; an inner surface of opened petaloid movable blades forms an open space in the shape of an open flower; a blocking ring is disposed on a front portion of an outer wall of the cylindrical main body; the surface, being toward a rectum wall, of the shape of the open flower forms a hemisphere curve surface having an outer diameter greater than an outer diameter of the cylindrical main body; the hemisphere curve surface and the blocking ring form a middle space around the cylindrical main body, clapping an anus sphincter from inside and outside of the anus.
Delaney does not teach a stranding cage, a hinged connection for the petaloid blades or a drainage tube. While Delaney teaches a cylindrical stem which serves the 
Shtul teaches a device for cleaning body cavities comprising a soft shaft joint is disposed at the rear end of a helical spring corresponding to the claimed stranding cage, the soft shaft joint is connected to an end of a soft shaft, and the other end of the soft shaft is connected to a driving mechanism away from an anus. Shtul further teaches a liquid pipe is disposed between the cylindrical main body and the sliding member, a front end of the liquid pipe has an opening in a cavity. The rear end of the liquid pipe is connected to a liquid inlet.
Shtul does not teach petaloid blades or their associated components, a sliding ring or drainage tube. 
Wheeler teaches a fecal collector (Abstract) comprising a sliding ring member (31) is disposed in the cylindrical main body (30). Wheeler teaches use of the sliding ring member to interact with the tip (35) through use of complementary surfaces (as seen in Fig. 5).
Wheeler does not teach petaloid blades, a stranding cage or drainage tube.
Whitaker teaches a fecal impact remover comprising a petaloid blade. The petaloid movable blade is hingedly connected, to the front end of the cylindrical main body.
Whitaker does not teach a stranding cage, drainage tube or sliding ring member.
Bried teaches a colon flushing nozzle with a bud shaped tip and a cylindrical main body. A rear portion of the cylindrical main body is downward connected to a feces discharge hose.  

Walzman teaches an irrigation device with a flared distal end wherein the tip are of mesh structure.  
Although the individual elements of the claimed device are present in the prior art of record, a person having ordinary skill in the art would not have sufficient motivation to combine these references. When considering the prior art of record as a whole, it would not have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the prior art of record to arrive at the invention as claimed without the benefit of hindsight reasoning. The prior art fails to provide any reasonable teaching, suggestion, or motivation which would lead one of ordinary skill to arrive at the invention as claimed. Furthermore, the device of LeVeen which is regarded as the closest single piece of prior art, would require a substantial redesign and change in the mode of operation which would not be obvious to a person having ordinary skill in the art.

Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejections under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453.  The examiner can normally be reached on Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/Benjamin J Klein/Primary Examiner, Art Unit 3781